Order entered February 27, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01342-CV

                            KENNETH D. MURPHY, Appellant

                                              V.

                       ALFONSO FELIPE MEJIA ARCOS, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-16-11187

                                          ORDER
       Before the Court is the February 25, 2019 request of Antionette Reagor, Official Court

Reporter for the 68th Judicial Court, for an extension of time to file the reporter’s record. We

GRANT the request and extend the time to March 11, 2019.


                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE